Case 18-00281-elf      Doc 54       Filed 02/03/20 Entered 02/03/20 14:36:28       Desc Main
                                    Document      Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                   X
In re: Geraldine Bernadin,

                      Debtor,

In re: Geraldine Bernadin,
                                                        CHAPTER 13
                      Debtor,

v.                                                      BANKRUPTCY NO. 18-12717
                                                        (ELF)
U.S. Bank National Association as Trustee,
Successor in Interest Wachovia Bank
                                                        Adv. # 18-00281 (ELF)
National Association, as Trustee for Merrill
Lynch Investors Trust, Mortgage Loan Asset
Backed Certificates, Series 2005-A6, et al,

                        Defendants.

                                                   X

                   RULE 26(F) JOINT PROPOSED DISCOVERY PLAN

       Debtor, Geraldine Bernadin (“Debtor”), and Defendants, U.S. Bank National

Association, as Trustee, Successor in Interest to Wachovia Bank National Association as Trustee

for Merrill Lynch Investors Trust, Mortgage Loan Asset Backed Certificates, Series 2005-A6

and Ocwen Loan Servicing, LLC (“Defendants”), respectfully submit the following Rule 26(f)

Joint Proposed Discovery Plan in accordance with this Court’s Pre-Trial Order dated December

20, 2019 (the “Pre-Trial Order”).

       Debtor and Defendants (collectively “Parties”) respectfully report that they believe they

have adequately covered the required topics under Federal Rule of Civil Procedure 26(f)(3) and,

having agreed on the matters set out below, request that the Court enter an order approving the

following Rule 26(f) Joint Proposed Discovery Plan.



                                               1
 Case 18-00281-elf        Doc 54    Filed 02/03/20 Entered 02/03/20 14:36:28           Desc Main
                                    Document      Page 2 of 3



        1.      The Parties respectfully report that they conferred on January 27, 2020 to review

the Pre-Trial Order and to agree on a discovery plan.

        2.      The Parties do not request that any changes be made in the form or requirement

for disclosures under Rule 26(a).

        3.      The Parties do not anticipate calling any expert witnesses.

        4.      The Parties jointly and respectfully request that each of the deadlines set forth in

the Pre-Trial Order be adjourned by sixty (60) days. This adjournment will permit the Parties to

explore all available settlement options.

        5.      In all other respects, this Joint Rule 26(f) Report, the Federal Rules of Civil

Procedure, the Local Civil Rules, and any subsequent Orders of this Court shall govern discovery

in this case.

        6.      The Parties have conferred regarding the disclosure and discovery of

electronically stored information, including the form or forms in which it should be produced.

At this time, the Parties do not anticipate that electronic discovery in this case will be intensive

and agree that producing electronically-stored information in hard-copy format or via PDF is

appropriate. The Parties also do not anticipate any issues relating to the preservation of

electronic information.




                                                 2
Case 18-00281-elf     Doc 54   Filed 02/03/20 Entered 02/03/20 14:36:28           Desc Main
                               Document      Page 3 of 3



       7.     The Parties respectfully request that the Court adopt this Rule 26(f) Joint

Proposed Discovery Plan.



Respectfully submitted,

/s/ Thomas P. Cialino                           /s/ Irwin Trauss
Thomas P. Cialino                               Irwin Trauss
Blank Rome LLP                                  Philadelphia Legal Assistance Center
130 N. 18th Street                              718 Arch Street, Suite 300N
Philadelphia, PA 19103                          Philadelphia, PA 19106
(215) 569-5500                                  (215) 981-3811
TCialino@BlankRome.com                          itrauss@philalegal.org
Counsel for Defendants                          Counsel for Debtor

Dated: February 3, 2020




                                            3
